             Case 1:20-cv-07445-VSB Document 6 Filed 09/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES CORBISHLEY,
                                                      CASE NO.: 1:20-CV-07445
                      Plaintiff,
        v.                                                            Civil Action

ANDREW NAPOLITANO,                                    NOTICE OF MOTION PURSUANT
                                                      TO FEDERAL RULE OF CIVIL
                      Defendant.                      PROCEDURE 12(B)(3) AND 28 U.S.C.
                                                      § 1406


TO:    Jon L. Norinsberg, Esq.
       Joseph & Norinsberg, LLC
       110 E. 59th Street, Suite 3200
       New York, New York 10022
       Attorneys for Plaintiff Charles Corbishley


       PLEASE TAKE NOTICE that upon the accompanying Declaration of Andrew P.

Napolitano, and the exhibit annexed thereto, and Declaration of Michael D. Sirota, and the exhibit

annexed thereto, and upon the accompanying Memorandum of Law, and upon all prior pleadings

and filings in this action, Defendant Andrew Napolitano, by and through his counsel, Cole Schotz

P.C., shall move before this Court at the United States Courthouse for the Southern District of New

York, Thurgood Marshall United States Courthouse, 40 Foley Square, Courtroom 518, New York,

New York, before the Honorable Vernon S. Broderick, United States District Judge, for an Order

pursuant to Federal Rule of Civil Procedure 12(b)(3) and 28 U.S.C. § 1406 transferring the within

action to the United States District Court for the District of New Jersey, Newark Vicinage.

       PLEASE TAKE FURTHER NOTICE that opposition, if any, to the relief sought herein

shall be in writing, filed with the Clerk of the District Court and served upon the undersigned no

later than fourteen (14) days from the date of service of this Motion. See Local Rule 6.1(b).
          Case 1:20-cv-07445-VSB Document 6 Filed 09/15/20 Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that Defendant requests oral argument on this

motion if timely opposition is filed.

                                              COLE SCHOTZ, P.C.
                                              Attorneys for Defendant Andrew Napolitano



                                        By:   /s Michael D. Sirota
                                              Michael D. Sirota
                                              1325 Avenue of the Americas, 19th Floor
                                              New York, New York 10019
                                              (212) 752-8000
                                              msirota@coleschotz.om
DATED: September 15, 2020




                                          2
